Appeal from a judgment decreeing that respondent has a certain right of way easement, and enjoining appellants from interfering with it. Judgment unanimously affirmed, with costs, on the opinion at the Special Term (20 Mise 2d 411). (See, also, Potter V. Iselin, 31 Hun 134; Allendorf v. Daily, 6 111. 2d 577; Graham v. Walker, 78 Conn. 130; 3 Tiffany, Real Property [3d ed.], § 762; cf. Cady v. Spring-field Water Works Co., 134 N. Y. 118; Plattsburg Gas & Elec. Co. v. Miller, 123 Mise. 651.) Present — Wenzel, Acting P. J., Beldoek, Ughetta and Kleinfeld, JJ.